Citation Nr: 0600970	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim as to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO denied 
reopening the claim for basic eligibility for VA benefits.


FINDINGS OF FACT

1.  The appellant's claim to reopen his claim for basic 
eligibility for VA benefits was denied by the Board in a 
decision of February 2002.  

2.  The evidence submitted since the Board's February 2002 
decision is cumulative in character.


CONCLUSION OF LAW

1.  The February 2002 Board decision, which denied reopening 
the claim for basic eligibility for VA benefits, is final.  
38 U.S.C.A. § 7104(c) (West 2002).

2.  The evidence received since the February 2002 Board 
decision, which denied reopening the claim for basic 
eligibility for VA benefits, is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for basic eligibility for VA 
benefits.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision and the 
statement of the case (SOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from July 2003, 
explained the evidence necessary to establish entitlement.  
The Board notes that, although the July 2003 letter did not 
advice the appellant of what evidence was to be provided by 
him, an August 2003 letter did inform the appellant of what 
evidence he was responsible for.  In addition, the same 
letter informed the appellant that the VA was responsible for 
obtaining evidence in the possession of a federal department 
or agency.   See generally Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in March 2004.  The 
basic elements for reopening a claim have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield, 19 Vet. App. 103, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim, or something to the effect that 
the claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case a letter dated July 2003 
specifically informed the appellant what evidence was needed 
to reopen the claim and asked the appellant to "send [the 
RO] this evidence right away."  Therefore, the Board finds 
that the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

New and Material 

The Board, in a decision dated in February 2002, denied the 
appellant's claim of basic eligibility for VA benefits on the 
basis that there was no new and material evidence since the 
Board's prior denial of November 1992.  

At the time of the decision, the record included numerous 
pieces of evidence of the reported service in the Philippines 
including pay documents from the Philippine Army, Release 
from Active Duty Orders from the Philippine Army, Discharge 
Certificate from the Philippine Army, an Affidavit from the 
Philippine Army Personnel, a letter from the United States 
Department of the Army indicating the appellant was 
previously provided information regarding military service, 
certification from the Philippine Department of National 
Defense, certificate of training with the Philippine Army, 
and National Personnel Records Center certifications of 
September 1986 and September 1987 indicating the appellant 
did not have qualifying service.  

Submitted since the Board's February 2002 decision are an 
affidavit from the appellant recounting his experience as a 
prisoner of war during World War II, a letter form the Army 
Personnel Reserve Center informing the appellant that there 
is no basis for changing the negative report furnished by 
NPRC regarding service, a certificate of the Philippine 
Veterans Affairs Department, an NPRC certification that the 
appellant had no qualifying service dated in October 2003, 
testimony during a video conference hearing in front of the 
undersigned Veterans Law Judge, and duplicate copies of 
evidence previously submitted.  

The Board's February 2002 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 2002 Board decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of the appellant's service in the Philippine Army 
and evidence of a negative finding regarding qualifying 
service.  Since that determination, the appellant has 
presented additional evidence of his service in the 
Philippine Army.  However, no evidence has been introduce 
that would question or merit a change of the NPRC negative 
finding of qualifying service.  In fact, the additional 
evidence submitted contains an additional negative finding of 
qualifying service from NPRC.  Accordingly, the additional 
evidence is not new and material.  Instead, the evidence is 
cumulative of the already established fact that the appellant 
served in the Philippine Army but has no qualifying service.  
The Court has established that evidence that corroborates a 
previously established fact is cumulative.  See Anglin v. 
West, 203 F.3d 1343 (Fed. Cir. 2000).  Accordingly, the claim 
is not reopened. 


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


